DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 3, and  objected to because of the following informalities:
It is suggested to amend "Aluminum alloy sheet" to "An aluminum alloy sheet" in line 1 of claim 1
It is suggested to amend "a 520 to 620°C holding temperature for a 1 hour or more holding time" to "a holding temperature of 520°C to 620°C for a holding time of 1 hour or more" in lines 6-7 of claim 3
It is suggested to amend "obtain hot rolled sheet" to "obtain a hot rolled sheet" in lines 9-10 of claim 3
It is suggested to amend "of 50% to 95% in range and," to "of 50% to 95% and," in line 16 of claim 3
It is suggested to amend "a 520 to 620°C holding temperature for a 1 hour or more holding time" to "a holding temperature of 520°C to 620°C for a holding time of 1 hour or more" in lines 5-6 of claim 5
It is suggested to amend "obtain hot rolled sheet" to "obtain a hot rolled sheet" in lines 8-9 of claim 5
It is suggested to amend "of 50% to 95% in range and," to "of 50% to 95% and," in line 15 of claim 5
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 35 recite the limitation "the final cold rolling" in lines 15 and 14, respectively.  There is insufficient antecedent basis for this limitation in the claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-177186 in view of JP 2013-104072.  The citation of the prior art in this rejection refers to the machine translation.

Element
JP '186
Claim 1
Overlap
Fe
0.7-1.5
1.05-1.50
1.05-1.50
Mn
0.4-0.7
0.30-0.70
0.40-0.70
Ti
0.005-0.1
0.002-0.08
0.005-0.08
B
0.001-0.01
<0.04
0.001-0.01
Si
≤0.20
<0.20
<0.20
Cu
≤0.20
<0.03
<0.03
Mg
≤0.20
<0.05
<0.05
V
≤0.05
<0.03
<0.03
Al
Balance
Balance
Balance
Fe/Mn
1-5
1.8-3.5
1.8-3.5


	JP '186 additionally discloses a method making the aluminum alloy sheet where a composition above is melted and then cast to make a cast ingot by a semi-continuous casting method [0029] (i.e., a slab casting process of casting an aluminum alloy melt having a component composition according to claim 1 into a cast ingot by a semicontinuous casting method), homogenization at 420-600°C for 1 hour or more [0031] (i.e., a homogenization treatment process of homogenizing the cast ingot at a 520 to 620°C holding temperature for a 1 hour or more holding time), a hot rolling process [0032], a cold rolling process where the final cold rolling has a reduction ratio in the range of 50-90% [0035] (i.e., a cold rolling process of 
JP '186 is silent as to their hot rolling process having a start temperature of 420-520°C.
However, JP '072 teaches that the hot rolling start temperature for a similar aluminum alloy is set to 400-550°C to promote precipitation of intermetallic compounds during hot rolling [0027].  Intermetallic compounds are precipitated in order to limit work hardening [0021] and which reduced heat treatment after forming and improves case strength (abstract).
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to perform the hot rolling in the method of making of JP '186 a start temperature of 400-550°C, such as the presently claimed 420-520°C, in order to precipitate intermetallic compounds to limit work hardening to improve strength as taught by JP '072.
JP '186 and JP '072 are silent as to the manufactured aluminum alloy sheet having the properties of a conductivity of 53.0% IACS or more, having a 0.2% yield strength of 40 MPa or more, having a value of elongation of 40% or more, having a recrystallized structure, having both a value of elongation after cold rolling by a rolling reduction of 80% and a value of elongation after cold rolling by a rolling reduction of 90% of 5.0% or more, and an average grain size of the recrystallized grains of the recrystallized structure is 15 to 30 µm.
prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)."
As shown above, the prior art product of the obvious combination of JP '186 and JP '072 may be selected by one of ordinary skill in the art to have a substantially identical composition.  In addition, the process of the obvious combination of JP '186 and JP '072 may be selected by one of ordinary skill in the art to be substantially identical; see "Overlap" in the comparative table below.
Element
JP '186 + JP '072
Claims 3-4
Overlap
Slab casting
semicontinuous
semicontinuous
semicontinuous
Homogenization temp
420-620°C
520-620°C
520-620°C
Homogenization time
≥1 hour
≥1 hour
≥1 hour
Hot rolling start temp
400-550°C
420-520°C
420-520°C
Cold rolling final reduction
50-90%
50-95%
50-90%
Final annealing type
Batch annealing
Batch annealing
Batch annealing
Final annealing temp
400-500°C
300-450°C
400-450°C
Final annealing time
≥1 hour
≥1 hour
≥1 hour


Thus, a prima facie case of obviousness has been shown against the instant claims.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0189524.
US '524 discloses an aluminum alloy sheet used for containers for components [0001].  This aluminum alloy sheet contains (in mass%) 1.0-2.2% Fe [0020], preferably 0.2-0.7% Mn [0022], 0.005-0.10% Ti [0026], ≤0.20% Si [0028], 0.01-0.20% Cu [0024], and ≤0.20% Mg [0028] with a balance of Al and impurities [0030]; V and B are considered impurities with 
Element
US '524
Claim 1
Overlap
Fe
1.0-2.2
1.05-1.50
1.05-1.50
Mn
0.2-0.7
0.30-0.70
0.40-0.70
Ti
0.005-0.1
0.002-0.08
0.005-0.08
B
<0.05
<0.04
<0.04
Si
<0.20
<0.20
<0.20
Cu
0.01-0.20
<0.03
0.01-0.03
Mg
<0.20
<0.05
<0.05
V
<0.05
<0.03
<0.03
Al
Balance
Balance
Balance
Fe/Mn
1.43-11
1.8-3.5
1.8-3.5


	US '524 additionally discloses a method making the aluminum alloy sheet where a composition above is melted and then cast to make a cast ingot by a semi-continuous casting method [0049] (i.e., a slab casting process of casting an aluminum alloy melt having a component composition according to claim 1 into a cast ingot by a semicontinuous casting method), homogenization at 380-620°C for 1-24 hours or more [0052] (i.e., a homogenization treatment process of homogenizing the cast ingot at a 520 to 620°C holding temperature for a 1 hour or more holding time), a hot rolling process of starting hot rolling at 250-430°C [0055] (i.e., a hot rolling process of setting a start temperature to 420 to less than 520°C after
said homogenization treatment process so as to hot roll the cast ingot to obtain hot rolled
sheet), such as at the claimed 420-430°C, a cold rolling process where the final cold rolling has a reduction ratio in the range of 50-97% [0059] (i.e., a cold rolling process of cold rolling said hot rolled sheet to obtain a cold rolled sheet wherein in said cold rolling process, the final cold rolling is performed with a final cold rolling reduction of 50% to 95%), and a final annealing processes is performed via batch treatment in an annealing furnace at 380-550°C for 1-24 hours 
US '524 is silent as to the manufactured aluminum alloy sheet having the properties of a conductivity of 53.0% IACS or more, having a 0.2% yield strength of 40 MPa or more, having a value of elongation of 40% or more, having a recrystallized structure, having both a value of elongation after cold rolling by a rolling reduction of 80% and a value of elongation after cold rolling by a rolling reduction of 90% of 5.0% or more, and an average grain size of the recrystallized grains of the recrystallized structure is 15 to 30 µm.
However, per MPEP 2112.01(I): "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)."
As shown above, the prior art product of US '524 may be selected by one of ordinary skill in the art to have a substantially identical composition.  In addition, the process of US '524 may be selected by one of ordinary skill in the art to be substantially identical; see "Overlap" in the comparative table below.





Element
US '524
Claims 3-4
Overlap
Slab casting
semicontinuous
semicontinuous
semicontinuous
Homogenization temp
380-620°C
520-620°C
520-620°C
Homogenization time
1-24 hours
≥1 hour
1-24 hours
Hot rolling start temp
250-430°C
420-520°C
420-430°C
Cold rolling final reduction
50-97%
50-95%
50-95%
Final annealing type
Batch annealing
Batch annealing
Batch annealing
Final annealing temp
380-550°C
300-450°C
380-450°C
Final annealing time
1-24 hours
≥1 hour
1-24 hours


Thus, a prima facie case of obviousness has been shown against the instant claims.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55.  See MPEP §§ 215 and 216.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached on 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        
/Patricia L. Hailey/Primary Examiner, Art Unit 1732